DETAILED ACTION
 ---- DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 6 and 15 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 6 and 15 state(s), “the set threshold of filled bins is between 20 to 30 percent of a total number of bins” which is indefinite.  
The Examiner notes that this limitation would preclude a determination of an overhead object if that object is sensed for only 19 percent of the total number of bins.  A car starting from a parking garage, or a car turning inside a parking garage may not fill the requisite number of bins, may “see” the overhead obstruction, but may not track the object according to this limitation if only 19 percent of the total number of bins are “filled.”  
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1 – 3 and 10 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over He, et al, U. S. Patent Application Publication 2021/0382144 (“He”) in view of Oswald, et al U. S. Patent Application Publication 2010/0109938 (“Oswald”) and Takahashi, et al, U. S. Patent Application Publication 2010/0207806 (“Takahashi”).
Regarding claim 1, He teaches:
A method of characterizing height of targets in an environment around a vehicle, comprising: (He, paragraph 0026, “[0026] In certain embodiments, overhead obstructions may be detected along a road segment through the collection of three-dimensional (3D) data on selected road segments within a road network, as well as the collection of location data (e.g., GPS data) associated with the 3D data. … In certain embodiments, depth map or point cloud data is collected using a depth sensing device. The depth sensing device may be any depth sensing stereoscopic or stereo-camera (e.g., a LIDAR camera), a radio detection and ranging (RADAR) device,”; a system to collect height cloud data using a radar to sense overhead obstructions for a vehicle).
b) transmitting a plurality of signals into the environment such that the signals reflect off the targets in the environment to create a plurality of return signals; (He, paragraph 0044, “[0044] The probe data may include a geographic location such as a longitude value and a latitude value. In addition, the probe data may include a height or altitude. The probe data may be collected over time and include timestamps. In some examples, the probe data is collected at a predetermined time interval (e.g., every second, every 100 milliseconds, or another interval). In some examples, the probe data is collected in response to movement by the probe 101 (i.e., the probe reports location information when the probe 101 moves a threshold distance).”; that a radar collects multiple probe data by transmitting and receiving radar probes over successive periods of time or distance).
c) for at least one of the targets in the environment, receiving the return signals to determine a track corresponding to said target; (He, figure 5A, paragraph 0054-0058, “[0058] FIG. 5A depicts an example of a 2D plane 140 with projected point cloud data. Each data point 142 is represented by a circular dot within the plane 140. A plurality of cells 144 (6 cells) are defined within the plane 140 by the linear segments 146 running perpendicular to the pose path 102. In this example, the first and sixth cells 144a, 144 do not contain any point cloud data, while the middle four cells 144b, 144c, 144d, 144e each contain a number of individual data points 142. [0054] Following identification of point cloud data within the corridor, the identified data may be projected onto a two-dimensional plane. Projecting the point cloud data onto a two-dimensional plane may be advantageous in normalizing or removing one variable in the analysis (i.e., the z-height data within the point cloud data). The longitudinal (y-axis) and latitudinal (x-axis) location data may be retained within the 2D plane.”; receiving a plurality of signals for a single object and tracking that stationary object in a 2D x-y plane).
d) for each track, generating a plurality of bins, each bin corresponding to a segment of the range  (He, paragraph 0059, “[0059] Following projection of the point cloud data into the 2D plane with a plurality of cells, the projected data may be analyzed to determine if an overhead obstruction is present. This may be conducted by analyzing each individual cell 144a-144f to determine whether each cell 144a- 144f contains an obstruction or not. For example, the number of projected data points may be counted for each individual cell (i.e., the concentration of projected data points within the cell may be analyzed). If the number or concentration of projected data points equals or exceeds a predefined threshold number, the individual cell is marked as being ‘Occupied.’“; that multiple bins in the 2D space can be analyzed for stationary targets provided that each bin has a threshold number of data points).
e) during a cycle, determining a range value and a magnitude value of the received return signals for a selected track of the tracks; (He, paragraph 0029, “A LIDAR camera collects and gathers data points in a point cloud in which each data point corresponds to a local coordinate, such as (x, y, z), and is either on or off. Alternatively, the LIDAR data may be a grayscale point cloud including an intensity (indicating reflectivity) for each data point, in a predetermined range of values (e.g., 0 to 255, 0 to 65536) with black at one end of the range and white at the other.”; that data points can be collected with their respective xyz coordinate and an associate intensity for each data point).
f) determining a plurality of filled bins during the cycle, filled bins indicating that a return signal within the selected track has a range value falling within the segment corresponding to said bin during the cycle; and (He, paragraph 0059, “If the number or concentration of projected data points equals or exceeds a predefined threshold number, the individual cell is marked as being ‘Occupied.’ If the number or concentration of projected data points is less than the predefined threshold number, the individual cell is marked as being ‘Not Occupied. ‘ In addition, any cells including only non-static structures may be labeled as ‘Not Occupied’ according to the static/non-static determination above.”; determining that bins have a threshold amount of data points to describe a static structure, each of the bins with a specific xy or xyz coordinate).
g) when the number of filled bins exceeds a set threshold, analyzing the return signals having range values within the segments corresponding to the filled bins to characterize a height of the target corresponding to the selected track. (He, paragraph 0035 & 0044, “[0035] The data collection process may include the collection of both point cloud data and location data. [0044] The probe data may include a geographic location such as a longitude value and a latitude value. In addition, the probe data may include a height or altitude. The probe data may be collected over time and include timestamps. In some examples, the probe data is collected at a predetermined time interval (e.g., every second, every 100 milliseconds, or another interval). In some examples, the probe data is collected in response to movement by the probe 101 (i.e., the probe reports location information when the probe 101 moves a threshold distance).”; that the system can continue to collect data from a fixed object as the system travels towards that object (every 1 meter, filling a 1 meter bin, etc.); that the data can be processed to provide height data of a detected object).
He does not explicitly teach:
a) determining a range from a minimum range to a maximum range within which targets will be characterized;
such that the entire range is accounted for, the segments having a gradually increasing size between the minimum range and maximum range;.
Oswald teaches a) determining a range from a minimum range to a maximum range within which targets will be characterized; (Oswald, paragraph 0409, “[0409] In a preferred embodiment, the range gates are so configured so as to provide a contiguous, or near-contiguous, sequence of range bins such that the expected range from minimum range Rmin to a maximum range Rmax is sampled substantially in its entirety, without gaps.”; that a radar typically operates using a maximum and minimum range; that the ranges are sampled into multiple range gates).
In view of the teachings of Oswald it would have been obvious for a person of ordinary skill in the art to apply the teachings of Oswald to He at the time the application was filed in order to provide a radar system with sufficient gain, signal-to-noise ratio of a target signal against unwanted clutter (paragraph 0005-0006).
Takahashi teaches such that the entire range is accounted for, the segments having a gradually increasing size between the minimum range and maximum range; (Takahashi, figures 8 to 9C, paragraph 0078-0080, “[0080] Also, FIGS. 8 to 9C are each diagrams showing a characteristic operation of the pulse radar apparatus 20 according to the example embodiment. Incidentally, FIG. 8 is a diagram comparing short distance range bins and medium-to-long distance range bins, as viewed from the side of the vehicle. Also, FIGS. 9A and 98 are diagrams showing the length of the range bins at each distance from the vehicle, as viewed from the side of the vehicle and above the vehicle, respectively.”; that range bins can increase in length as the range increase in a radar system).
In view of the teachings of Takahashi it would have been obvious for a person of ordinary skill in the art to apply the teachings of Takahashi to He and Oswald at the time the application was filed in order to a radar to provide more accurate radar information when objects are closer in range (paragraph 0006-0007).
Regarding claim 2, He, as modified by Oswald and Takahashi, teaches the method of Claim 1.
He further teaches further comprising: h) classifying the target based on the height of the target corresponding to the selected track to generate a target classification. (He, figure 6, paragraph 0071 & 0080, “[0080] At act S109, the processor 200 or the processor 300 stores the detected overhead obstructions above the path segment within a map database. … This may include storing the geographic location of each overhead obstruction, the longitudinal distance or length of the obstruction, and the height (e.g., above the ground plane) of the obstruction. [0071] In another example, the map database’s knowledge of an upcoming overhead obstruction may generate a warning to the vehicle traveling along the pathway. … A warning may be generated to the vehicle if the ground clearance is less than the height of the vehicle or near the same height of the vehicle”; a system that identifies obstructions and generates a warning if the overhead obstruction is a collision hazard (i.e. classified the target)).
Regarding claim 3, He, as modified by Oswald and Takahashi, teaches the method of Claim 2.
He further teaches wherein the target classification relates to whether a collision between the target and the vehicle is expected. (He, figure 6 paragraph 0071 & 0080, “[0080] At act S109, the processor 200 or the processor 300 stores the detected overhead obstructions above the path segment within a map database. … This may include storing the geographic location of each overhead obstruction, the longitudinal distance or length of the obstruction, and the height (e.g., above the ground plane) of the obstruction. [0071] In another example, the map database’s knowledge of an upcoming overhead obstruction may generate a warning to the vehicle traveling along the pathway. … A warning may be generated to the vehicle if the ground clearance is less than the height of the vehicle or near the same height of the vehicle”; a system that identifies obstructions and generates a warning if the overhead obstruction is a collision hazard (i.e. classified the target)).
Regarding claim 10, He teaches:
A detection system for characterizing height of targets in an environment around a vehicle, comprising: (He, paragraph 0026, “[0026] In certain embodiments, overhead obstructions may be detected along a road segment through the collection of three-dimensional (3D) data on selected road segments within a road network, as well as the collection of location data (e.g., GPS data) associated with the 3D data. … In certain embodiments, depth map or point cloud data is collected using a depth sensing device. The depth sensing device may be any depth sensing stereoscopic or stereo-camera (e.g., a LIDAR camera), a radio detection and ranging (RADAR) device,”; a system to collect height cloud data using a radar to sense overhead obstructions for a vehicle).
a transmitter configured to transmit a plurality of signals into the environment such that the signals reflect off targets in the environment to create return signals;  (He, paragraph 0044, “[0044] The probe data may include a geographic location such as a longitude value and a latitude value. In addition, the probe data may include a height or altitude. The probe data may be collected over time and include timestamps. In some examples, the probe data is collected at a predetermined time interval (e.g., every second, every 100 milliseconds, or another interval). In some examples, the probe data is collected in response to movement by the probe 101 (i.e., the probe reports location information when the probe 101 moves a threshold distance).”; that a radar collects multiple probe data by transmitting and receiving radar probes over successive periods of time or distance).
a receiver configured to receive the return signals; and (He, figure 5A, paragraph 0054-0058, “[0058] FIG. 5A depicts an example of a 2D plane 140 with projected point cloud data. Each data point 142 is represented by a circular dot within the plane 140. A plurality of cells 144 (6 cells) are defined within the plane 140 by the linear segments 146 running perpendicular to the pose path 102. In this example, the first and sixth cells 144a, 144 do not contain any point cloud data, while the middle four cells 144b, 144c, 144d, 144e each contain a number of individual data points 142. [0054] Following identification of point cloud data within the corridor, the identified data may be projected onto a two-dimensional plane. Projecting the point cloud data onto a two-dimensional plane may be advantageous in normalizing or removing one variable in the analysis (i.e., the z-height data within the point cloud data). The longitudinal (y-axis) and latitudinal (x-axis) location data may be retained within the 2D plane.”; receiving a plurality of signals for a single object and tracking that stationary object in a 2D x-y plane).
determine a selected track corresponding to a target in the environment; (He, figure 5A, paragraph 0054-0058, “[0058] FIG. 5A depicts an example of a 2D plane 140 with projected point cloud data. Each data point 142 is represented by a circular dot within the plane 140. A plurality of cells 144 (6 cells) are defined within the plane 140 by the linear segments 146 running perpendicular to the pose path 102. In this example, the first and sixth cells 144a, 144 do not contain any point cloud data, while the middle four cells 144b, 144c, 144d, 144e each contain a number of individual data points 142. [0054] Following identification of point cloud data within the corridor, the identified data may be projected onto a two-dimensional plane. Projecting the point cloud data onto a two-dimensional plane may be advantageous in normalizing or removing one variable in the analysis (i.e., the z-height data within the point cloud data). The longitudinal (y-axis) and latitudinal (x-axis) location data may be retained within the 2D plane.”; receiving a plurality of signals for a single object and tracking that stationary object in a 2D x-y plane).
for the selected track, store data related to a plurality of bins, (He, paragraph 0120 and 0080, “[0120] The essential elements of a computer are a processor for performing instructions and one or more memory devices for storing instructions and data. [0080] At act S109, the processor 200 or the processor 300 stores the detected overhead obstructions above the path segment within a map database. In certain embodiments, one or more detected overhead obstructions may be stored, linked, indexed, and/or associated with or in a map database, which is in communication with the processor.”; that a processor can use memory to store data for analysis).
 each bin corresponding to a segment of the range such that the entire range is accounted for,  (He, paragraph 0059, “[0059] Following projection of the point cloud data into the 2D plane with a plurality of cells, the projected data may be analyzed to determine if an overhead obstruction is present. This may be conducted by analyzing each individual cell 144a-144f to determine whether each cell 144a- 144f contains an obstruction or not. For example, the number of projected data points may be counted for each individual cell (i.e., the concentration of projected data points within the cell may be analyzed). If the number or concentration of projected data points equals or exceeds a predefined threshold number, the individual cell is marked as being ‘Occupied.’“; that multiple bins in the 2D space can be analyzed for stationary targets provided that each bin has a threshold number of data points).
determine a range value and magnitude value of the received signals for the selected track during the cycle; (He, paragraph 0029, “A LIDAR camera collects and gathers data points in a point cloud in which each data point corresponds to a local coordinate, such as (x, y, z), and is either on or off. Alternatively, the LIDAR data may be a grayscale point cloud including an intensity (indicating reflectivity) for each data point, in a predetermined range of values (e.g., 0 to 255, 0 to 65536) with black at one end of the range and white at the other.”; that data points can be collected with their respective xyz coordinate and an associate intensity for each data point).
determine a plurality of filled bins during the cycle, filled bins indicating that a return signal within the selected track has a range value falling within the segment corresponding to said bin; and (He, paragraph 0059, “If the number or concentration of projected data points equals or exceeds a predefined threshold number, the individual cell is marked as being ‘Occupied.’ If the number or concentration of projected data points is less than the predefined threshold number, the individual cell is marked as being ‘Not Occupied. ‘ In addition, any cells including only non-static structures may be labeled as ‘Not Occupied’ according to the static/non-static determination above.”; determining that bins have a threshold amount of data points to describe a static structure, each of the bins with a specific xy or xyz coordinate).
when the number of filled bins exceeds a set threshold, analyze the return signals having range values corresponding to the segments the filled bins to characterize a height of the target within the selected track. (He, paragraph 0035 & 0044, “[0035] The data collection process may include the collection of both point cloud data and location data. [0044] The probe data may include a geographic location such as a longitude value and a latitude value. In addition, the probe data may include a height or altitude. The probe data may be collected over time and include timestamps. In some examples, the probe data is collected at a predetermined time interval (e.g., every second, every 100 milliseconds, or another interval). In some examples, the probe data is collected in response to movement by the probe 101 (i.e., the probe reports location information when the probe 101 moves a threshold distance).”; that the system can continue to collect data from a fixed object as the system travels towards that object (every 1 meter, filling a 1 meter bin, etc.); that the data can be processed to provide height data of a detected object).
He does not explicitly teach:
a processing module connected to a memory configured to: for a given cycle, store a range from a minimum range to a maximum range within which targets will be characterized;
the segments having a gradually increasing size between the minimum range and maximum range;.
Oswald teaches a processing module connected to a memory configured to: for a given cycle, store a range from a minimum range to a maximum range within which targets will be characterized; (Oswald, paragraph 0409, “[0409] In a preferred embodiment, the range gates are so configured so as to provide a contiguous, or near-contiguous, sequence of range bins such that the expected range from minimum range Rmin to a maximum range Rmax is sampled substantially in its entirety, without gaps.”; that a radar typically operates using a maximum and minimum range; that the ranges are sampled into multiple range gates).
In view of the teachings of Oswald it would have been obvious for a person of ordinary skill in the art to apply the teachings of Oswald to He at the time the application was filed in order to provide a radar system with sufficient gain, signal-to-noise ratio of a target signal against unwanted clutter (paragraph 0005-0006).
Takahashi teaches the segments having a gradually increasing size between the minimum range and maximum range; (Takahashi, figures 8 to 9C, paragraph 0078-0080, “[0080] Also, FIGS. 8 to 9C are each diagrams showing a characteristic operation of the pulse radar apparatus 20 according to the example embodiment. Incidentally, FIG. 8 is a diagram comparing short distance range bins and medium-to-long distance range bins, as viewed from the side of the vehicle. Also, FIGS. 9A and 98 are diagrams showing the length of the range bins at each distance from the vehicle, as viewed from the side of the vehicle and above the vehicle, respectively.”; that range bins can increase in length as the range increase in a radar system).
In view of the teachings of Takahashi it would have been obvious for a person of ordinary skill in the art to apply the teachings of Takahashi to He and Oswald at the time the application was filed in order to a radar to provide more accurate radar information when objects are closer in range (paragraph 0006-0007).
Regarding claim 11, He, as modified by Oswald and Takahashi, teaches the detection system of Claim 10.
He further teaches wherein the processing module is further configured to classify the target based on the height of the target corresponding to the selected track to generate a target classification. (He, figure 6, paragraph 0071 & 0080, “[0080] At act S109, the processor 200 or the processor 300 stores the detected overhead obstructions above the path segment within a map database. … This may include storing the geographic location of each overhead obstruction, the longitudinal distance or length of the obstruction, and the height (e.g., above the ground plane) of the obstruction. [0071] In another example, the map database’s knowledge of an upcoming overhead obstruction may generate a warning to the vehicle traveling along the pathway. … A warning may be generated to the vehicle if the ground clearance is less than the height of the vehicle or near the same height of the vehicle”; a system that identifies obstructions and generates a warning if the overhead obstruction is a collision hazard (i.e. classified the target)).
Regarding claim 12, He, as modified by Oswald and Takahashi, teaches the detection system of Claim 11.
He further teaches wherein the target classification relates to whether a collision between the target and the vehicle is expected. (He, figure 6 paragraph 0071 & 0080, “[0080] At act S109, the processor 200 or the processor 300 stores the detected overhead obstructions above the path segment within a map database. … This may include storing the geographic location of each overhead obstruction, the longitudinal distance or length of the obstruction, and the height (e.g., above the ground plane) of the obstruction. [0071] In another example, the map database’s knowledge of an upcoming overhead obstruction may generate a warning to the vehicle traveling along the pathway. … A warning may be generated to the vehicle if the ground clearance is less than the height of the vehicle or near the same height of the vehicle”; a system that identifies obstructions and generates a warning if the overhead obstruction is a collision hazard (i.e. classified the target)).
Claims 4, 5, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over He, as modified by Oswald and Takahashi, in view of Schamp, G. U. S. Patent Application Publication 2013/0251194 (“Schamp”).
Regarding claim 4, He, as modified by Oswald and Takahashi, teaches the method of Claim 3.
He teaches further comprising: i) assigning a priority level to each track; and (He, figure 6, paragraph 0078, “[0078] At act S105, the processor 200 or the processor 300 projects the identified data points onto a plane. In certain examples, the plane is the ground plane. … In certain examples, the identified point cloud data within the corridor may be analyzed (e.g., prior to projection onto the plane) to determine if a potential obstruction is a “non-static” obstruction (e.g., a tree or foliage) that should not be stored within a map database.”; a system that prioritizes obstructions bas on their static or non-static classification).
He, as modified by Oswald and Takahashi, does not explicitly teach j) repeating steps e) - h) for a plurality of selected tracks, wherein, during step e), a scheduler determines the selected track at any given time based on the priority level of the tracks..
Schamp teaches j) repeating steps e) - h) for a plurality of selected tracks, wherein, during step e), a scheduler determines the selected track at any given time based on the priority level of the tracks. (Schamp, figure 12, “[0087] Referring again also to FIG. 12, in step (1206) each range pixel 81 having a valid range value 96 is assigned to a corresponding two-dimensional range bin 108 in top-down space 102, for example, using an associated clustering process 1500 as illustrated in FIG. 15 [0114] Then, in step (1210), the regions of interest (ROI) 114 are prioritized so as to provide for subsequent analysis thereof in order of increasing prospect for interaction with the vehicle 12, for example, in order of increasing distance in top-down space 102 of the associated centroid 116 of the region of interest (ROI) 114 from the vehicle 12, [0081] For example, referring to FIG. 8, there is illustrated a plurality of portions of a plurality of range map images 80 of an inbound pedestrian at a corresponding plurality of different ranges r, ranging from 35 meters to 4 meters. [0084] For example, the half-tone image of FIG.13 contains six primary objects 50 as follows, in order of increasing range r from the stereovision system 16: first 50.1, second 50.2, third 50.3 vehicles, a street sign 50.4, a fourth vehicle 50.5 and a tree 50.6.”; that the ranging occurs in a cyclical nature as shown in figure 8; that the figure 12 is used to determine priority of clustered range groups for processing; that the subsequent ROI are processed in turn; that the tracked objects can be stationary like trees or a street sign and/or moving vehicles in a desired field of view).
In view of the teachings of Schamp it would have been obvious for a person of ordinary skill in the art to apply the teachings of Schamp to He, Oswald, and Takahashi at the time the application was filed in order to detect static objects, vehicles and pedestrians using range-cued object detection (paragraph 0068-0069).
Regarding claim 5, He, as modified by Oswald, Takahashi, and Schamp, teaches the method of Claim 4.
Schamp further teaches wherein: at least one target is associated with a lane of the vehicle and the track corresponding to said target has a relatively high priority level; and at least one target is associated with a lane separate the lane of the vehicle and the track corresponding to said target has a relatively low priority level. (Schamp, figure 9 & 15, paragraph 0082-0098, “[0082] Referring to FIG. 9, there are illustrated three relatively near-range vehicle objects 50.1’, 50.2’, 50.3’ at ranges of 11 meters, 12 meters and 22 meters, respectively, from the stereo-vision system 16 of the range-cued object detection system 10, wherein the first near-range vehicle object 50.1’ is obliquely facing towards the stereo-vision system 16, the second near-range vehicle object 50.2’ is facing away from the stereo-vision system 16, and the third near-range vehicle object 50.3’ is facing in a transverse direction relative to the stereo-vision system 16. [0098] Furthermore, referring again to step (1524), the selection of the next-closest combination … implemented in various ways. For example, in one embodiment, the two-dimensional nominal clustering bins 113 are scanned in order of increasing down-range distance DR from the vehicle 12, and for each down-range distance DR, in order of increasing cross-range distance DR from the axial centerline 110 of the vehicle 12.”; that a priority scheme can make an in-lane vehicle the primary concern (see figure 9); that the priorities can be based on the proximity to the downrange first, then in order of increase cross-range and then downrange objects for tracking).
In view of the teachings of Schamp it would have been obvious for a person of ordinary skill in the art to apply the teachings of Schamp to He, Oswald, and Takahashi at the time the application was filed in order to detect static objects, vehicles and pedestrians using range-cued object detection (paragraph 0068-0069).
Regarding claim 13, He, as modified by Oswald and Takahashi, teaches the detection system of Claim 12.
He teaches wherein the processing module is further configured to: assign a priority level to each track; and (He, figure 6, paragraph 0078, “[0078] At act S105, the processor 200 or the processor 300 projects the identified data points onto a plane. In certain examples, the plane is the ground plane. … In certain examples, the identified point cloud data within the corridor may be analyzed (e.g., prior to projection onto the plane) to determine if a potential obstruction is a “non-static” obstruction (e.g., a tree or foliage) that should not be stored within a map database.”; a system that prioritizes obstructions bas on their static or non-static classification).
He, as modified by Oswald and Takahashi, does not explicitly teach repeat a plurality of cycles for a plurality of selected tracks, wherein the detection system further comprises a scheduler configured to determine the selected track at any given time based on the priority level of the tracks..
Schamp teaches repeat a plurality of cycles for a plurality of selected tracks, wherein the detection system further comprises a scheduler configured to determine the selected track at any given time based on the priority level of the tracks. (Schamp, figure 12, “[0087] Referring again also to FIG. 12, in step (1206) each range pixel 81 having a valid range value 96 is assigned to a corresponding two-dimensional range bin 108 in top-down space 102, for example, using an associated clustering process 1500 as illustrated in FIG. 15 [0114] Then, in step (1210), the regions of interest (ROI) 114 are prioritized so as to provide for subsequent analysis thereof in order of increasing prospect for interaction with the vehicle 12, for example, in order of increasing distance in top-down space 102 of the associated centroid 116 of the region of interest (ROI) 114 from the vehicle 12, [0081] For example, referring to FIG. 8, there is illustrated a plurality of portions of a plurality of range map images 80 of an inbound pedestrian at a corresponding plurality of different ranges r, ranging from 35 meters to 4 meters. [0084] For example, the half-tone image  contains six primary objects 50 as follows, in order of increasing range r from the stereovision system 16: first 50.1, second 50.2, third 50.3 vehicles, a street sign 50.4, a fourth vehicle 50.5 and a tree 50.6.”; that the ranging occurs in a cyclical nature as shown in figure 8; that the figure 12 is used to determine priority of clustered range groups for processing; that the subsequent ROI are processed in turn; that the tracked objects can be stationary like trees or a street sign and/or moving vehicles in a desired field of view).
In view of the teachings of Schamp it would have been obvious for a person of ordinary skill in the art to apply the teachings of Schamp to He, Oswald, and Takahashi at the time the application was filed in order to detect static objects, vehicles and pedestrians using range-cued object detection (paragraph 0068-0069).
Regarding claim 14, He, as modified by Oswald, Takahashi, and Schamp, teaches the detection system of Claim 13.
Schamp further teaches wherein: at least one target is associated with a lane of the vehicle and the scheduler assigns the track corresponding to said target a relatively high priority level; and at least one target is associated with a lane separate from the lane of the vehicle and the scheduler assigns the track corresponding to said target a relatively low priority level. (Schamp, figure 9 & 15, paragraph 0082-0098, “[0082] Referring to FIG. 9, there are illustrated three relatively near-range vehicle objects 50.1’, 50.2’, 50.3’ at ranges of 11 meters, 12 meters and 22 meters, respectively, from the stereo-vision system 16 of the range-cued object detection system 10, wherein the first near-range vehicle object 50.1’ is obliquely facing towards the stereo-vision system 16, the second near-range vehicle object 50.2’ is facing away from the stereo-vision system 16, and the third near-range vehicle object 50.3’ is facing in a transverse direction relative to the stereo-vision system 16. [0098] Furthermore, referring again to step (1524), the selection of the next-closest combination … implemented in various ways. For example, in one embodiment, the two-dimensional nominal clustering bins 113 are scanned in order of increasing down-range distance DR from the vehicle 12, and for each down-range distance DR, in order of increasing cross-range distance DR from the axial centerline 110 of the vehicle 12.”; that a priority scheme can make an in-lane vehicle the primary concern (see figure 9); that the priorities can be based on the proximity to the downrange first, then in order of increase cross-range and then downrange objects for tracking).
In view of the teachings of Schamp it would have been obvious for a person of ordinary skill in the art to apply the teachings of Schamp to He, Oswald, and Takahashi at the time the application was filed in order to detect static objects, vehicles and pedestrians using range-cued object detection (paragraph 0068-0069).
Claims 7, 8, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over He, as modified by Oswald and Takahashi, in view of Okamoto, et al, U. S. Patent Application Publication 2018/0259634 (“Okamoto”).
Regarding claim 7, He, as modified by Oswald and Takahashi, teaches the method of Claim 1.
He teaches wherein, during step g), analyzing the return signals having range values within the segments corresponding to the filled bins to characterize a height of the target corresponding to the selected track includes: (He, paragraph 0035 & 0044, “[0035] The data collection process may include the collection of both point cloud data and location data. [0044] The probe data may include a geographic location such as a longitude value and a latitude value. In addition, the probe data may include a height or altitude. The probe data may be collected over time and include timestamps. In some examples, the probe data is collected at a predetermined time interval (e.g., every second, every 100 milliseconds, or another interval). In some examples, the probe data is collected in response to movement by the probe 101 (i.e., the probe reports location information when the probe 101 moves a threshold distance).”; that the system can continue to collect data from a fixed object as the system travels towards that object (every 1 meter, filling a 1 meter bin, etc.); that the data can be processed to provide height data of a detected object).
He, as modified by Oswald and Takahashi, does not explicitly teach performing a fast Fourier transform (FFT) on a cumulative averaged product of a magnitude value and a range value of each return signal having a range value falling within the segments corresponding to the filled bins to generate an FFT output..
Okamoto teaches performing a fast Fourier transform (FFT) on a cumulative averaged product of a magnitude value and a range value of each return signal having a range value falling within the segments corresponding to the filled bins to generate an FFT output. (Okamoto, figure 2A, paragraph 0066-0095, “[0073] The frequency analysis unit 32a is configured to perform Fast Fourier Transform (FFT) processing (hereinafter, referred to as “FFT processing”) for the beat signal input from each AID converter 23, and to output a result thereof to the peak extraction unit 32b. The result of the FFT processing is a frequency spectrum of the beat signal, and is a power value (signal level) for each frequency of the beat signal (for each of frequency bins set at frequency intervals corresponding to a frequency resolution). [0074] The peak extraction unit 32b is configured to extract peak frequencies, which become peaks of the result of the FFT processing executed by the frequency analysis unit 32a, to reflect the peak frequencies in target data, and to output the same to the azimuth calculation unit 32c. [0095] Subsequently, the target height estimation unit 32g is described. The target height estimation unit 32g is configured to execute target height estimation processing including steps S1 to S4 (refer to FIG. 1C).”; that a height estimation radar can use FFT on the cumulative beat signals at range and at frequency to generate a height estimation as shown in figure 2A and described in paragraphs 0066-0095, a portion of which is included above).
In view of the teachings of Okamoto it would have been obvious for a person of ordinary skill in the art to apply the teachings of Okamoto to He, Oswald, and Takahashi at the time the application was filed in order to provide a target height estimation system to estimate the height of an object in front of a vehicle (paragraph 0009-0010).
Regarding claim 8, He, as modified by Oswald, Takahashi, and Okamoto, teaches the method of Claim 7.
Okamoto further teaches:
wherein, during step g), analyzing the return signals having range values within the segments corresponding to the filled bins to characterize a height of the target corresponding to the selected track includes: (Okamoto, figure 2A, paragraph 0073-0095, “[0043] Therefore, in the target height estimation method of the illustrative embodiment, target height estimation processing of accumulating, in a buffer 33a (refer to FIG. 2A), calculation values of the vertical azimuths, which are obtained in azimuth calculation processing that is periodically executed in correspondence to one scan of radio waves, including a calculation value of this time and calculation values of previous constant periods, and estimating a height of the target TG on the basis of the accumulated time-series data, not instantaneous values, is performed.”; that a height estimation radar can use FFT on the cumulative beat signals at range and at frequency to generate a height estimation as shown in figure 2A and described in paragraphs 0066-0095, a portion of which is included above).
selecting a peak FFT bin of the filled bins having the greatest FFT output; and (Okamoto, paragraph 0074, “[0074] The peak extraction unit 32b is configured to extract peak frequencies, which become peaks of the result of the FFT processing executed by the frequency analysis unit 32a, to reflect the peak frequencies in target data, and to output the same to the azimuth calculation unit 32c. In the meantime, the peak extraction unit 32b is configured to extract the peak frequencies for each of an “UP section” and a “DN section” of the beat signal, which will be described later.”; that a FFT can be performed on data to extract a peak FFT over time and ranges).
characterizing the height of the target based on the FFT output in the peak FFT bin. (Okamoto, figure 2A, paragraph 0073-0095, “[0095] Subsequently, the target height estimation unit 32g is described. The target height estimation unit 32g is configured to execute target height estimation processing including steps S1 to S4 (refer to FIG. 1C).”; that the height can be estimated based on the peak values of the FFT).
In view of the teachings of Okamoto it would have been obvious for a person of ordinary skill in the art to apply the teachings of Okamoto to He, Oswald, and Takahashi at the time the application was filed in order to provide a target height estimation system to estimate the height of an object in front of a vehicle (paragraph 0009-0010).
Regarding claim 16, He, as modified by Oswald and Takahashi, teaches the detection system of Claim 10.
He teaches wherein the processing module is further configured to analyze the return signals by: (He, paragraph 0035 & 0044, “[0035] The data collection process may include the collection of both point cloud data and location data. [0044] The probe data may include a geographic location such as a longitude value and a latitude value. In addition, the probe data may include a height or altitude. The probe data may be collected over time and include timestamps. In some examples, the probe data is collected at a predetermined time interval (e.g., every second, every 100 milliseconds, or another interval). In some examples, the probe data is collected in response to movement by the probe 101 (i.e., the probe reports location information when the probe 101 moves a threshold distance).”; that the system can continue to collect data from a fixed object as the system travels towards that object (every 1 meter, filling a 1 meter bin, etc.); that the data can be processed to provide height data of a detected object).
He, as modified by Oswald and Takahashi, does not explicitly teach performing a fast Fourier transform (FFT) on a cumulative averaged product of a magnitude value and a range value of each return signal having a range value falling within the segments corresponding to the filled bins to generate an FFT output..
Okamoto teaches performing a fast Fourier transform (FFT) on a cumulative averaged product of a magnitude value and a range value of each return signal having a range value falling within the segments corresponding to the filled bins to generate an FFT output. (Okamoto, figure 2A, paragraph 0066-0095, “[0073] The frequency analysis unit 32a is configured to perform Fast Fourier Transform (FFT) processing (hereinafter, referred to as “FFT processing”) for the beat signal input from each AID converter 23, and to output a result thereof to the peak extraction unit 32b. The result of the FFT processing is a frequency spectrum of the beat signal, and is a power value (signal level) for each frequency of the beat signal (for each of frequency bins set at frequency intervals corresponding to a frequency resolution). [0074] The peak extraction unit 32b is configured to extract peak frequencies, which become peaks of the result of the FFT processing executed by the frequency analysis unit 32a, to reflect the peak frequencies in target data, and to output the same to the azimuth calculation unit 32c. [0095] Subsequently, the target height estimation unit 32g is described. The target height estimation unit 32g is configured to execute target height estimation processing including steps S1 to S4 (refer to FIG. 1C).”; that a height estimation radar can use FFT on the cumulative beat signals at range and at frequency to generate a height estimation as shown in figure 2A and described in paragraphs 0066-0095, a portion of which is included above).
In view of the teachings of Okamoto it would have been obvious for a person of ordinary skill in the art to apply the teachings of Okamoto to He, Oswald, and Takahashi at the time the application was filed in order to provide a target height estimation system to estimate the height of an object in front of a vehicle (paragraph 0009-0010).
Regarding claim 17, He, as modified by Oswald, Takahashi, and Okamoto, teaches the detection system of Claim 16.
Okamoto further teaches:
wherein the processing module is further configured to analyze the return signals by: (Okamoto, figure 2A, paragraph 0073-0095, “[0043] Therefore, in the target height estimation method of the illustrative embodiment, target height estimation processing of accumulating, in a buffer 33a (refer to FIG. 2A), calculation values of the vertical azimuths, which are obtained in azimuth calculation processing that is periodically executed in correspondence to one scan of radio waves, including a calculation value of this time and calculation values of previous constant periods, and estimating a height of the target TG on the basis of the accumulated time-series data, not instantaneous values, is performed.”; that a height estimation radar can use FFT on the cumulative beat signals at range and at frequency to generate a height estimation as shown in figure 2A and described in paragraphs 0066-0095, a portion of which is included above).
selecting a peak FFT bin of the filled bins having the greatest FFT output; and (Okamoto, paragraph 0074, “[0074] The peak extraction unit 32b is configured to extract peak frequencies, which become peaks of the result of the FFT processing executed by the frequency analysis unit 32a, to reflect the peak frequencies in target data, and to output the same to the azimuth calculation unit 32c. In the meantime, the peak extraction unit 32b is configured to extract the peak frequencies for each of an “UP section” and a “DN section” of the beat signal, which will be described later.”; that a FFT can be performed on data to extract a peak FFT over time and ranges).
characterize the height of the target based on the FFT output in the peak FFT bin. (Okamoto, figure 2A, paragraph 0073-0095, “[0095] Subsequently, the target height estimation unit 32g is described. The target height estimation unit 32g is configured to execute target height estimation processing including steps S1 to S4 (refer to FIG. 1C).”; that the height can be estimated based on the peak values of the FFT).
In view of the teachings of Okamoto it would have been obvious for a person of ordinary skill in the art to apply the teachings of Okamoto to He, Oswald, and Takahashi at the time the application was filed in order to provide a target height estimation system to estimate the height of an object in front of a vehicle (paragraph 0009-0010).
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over He, as modified by Oswald and Takahashi, in view of Au, et al, U. S. Patent Application Publication 2010/0114416 (“Au”).
Regarding claim 9, He, as modified by Oswald and Takahashi, teaches the method of Claim 1.
He, as modified by Oswald and Takahashi, does not explicitly teach wherein, step g) further comprises, identifying at least one empty bin between two surrounding filled bins and filling the empty bin through linear interpolation such that the empty bin becomes a filled bin with a magnitude value between the magnitude values of the return signals corresponding to the surrounding bins..
Au teaches wherein, step g) further comprises, identifying at least one empty bin between two surrounding filled bins and filling the empty bin through linear interpolation such that the empty bin becomes a filled bin with a magnitude value between the magnitude values of the return signals corresponding to the surrounding bins. (Au, paragraph 0042, “[0042] The range-based processing performs signal conditioning and a preliminary classification of the range bins in a range scan. The range scan often is noisy and has missing range bin measurements. The range scan is subjected to a smooth filter that averages out the noise, and fills in the missing range bins by interpolation while maintaining the edge contrast.”; that radar data can be interpolated over range scans for bins with missing or zero data).
In view of the teachings of Au it would have been obvious for a person of ordinary skill in the art to apply the teachings of Au to He, Oswald, and Takahashi at the time the application was filed in order to apply range processing techniques for road and obstacle detections (paragraph 00020 and 0021).
Regarding claim 18, He, as modified by Oswald and Takahashi, teaches the detection system of Claim 10.
He, as modified by Oswald and Takahashi, does not explicitly teach wherein the processing module is further configured to: identify at least one empty bin between two surrounding filled bins and filling the empty bin through linear interpolation such that the empty bin becomes a filled bin with a magnitude value between the magnitude values of the return signals corresponding to the surrounding bins..
Au teaches wherein the processing module is further configured to: identify at least one empty bin between two surrounding filled bins and filling the empty bin through linear interpolation such that the empty bin becomes a filled bin with a magnitude value between the magnitude values of the return signals corresponding to the surrounding bins. (Au, paragraph 0042, “[0042] The range-based processing performs signal conditioning and a preliminary classification of the range bins in a range scan. The range scan often is noisy and has missing range bin measurements. The range scan is subjected to a smooth filter that averages out the noise, and fills in the missing range bins by interpolation while maintaining the edge contrast.”; that radar data can be interpolated over range scans for bins with missing or zero data).
In view of the teachings of Au it would have been obvious for a person of ordinary skill in the art to apply the teachings of Au to He, Oswald, and Takahashi at the time the application was filed in order to apply range processing techniques for road and obstacle detections (paragraph 00020 and 0021).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/             Examiner, Art Unit 3648